Order entered June 8, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00610-CV

                                DONALD L. WISE, Appellant

                                                V.

                             VONDA LEA MITCHELL, Appellee

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-03556-2

                                            ORDER
       We GRANT the motion of Joie Rivera, Official Court Reporter for the 255th Judicial

District Court, for an extension of time to file the reporter’s record. The reporter’s record shall

be filed within THIRTY DAYS of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE